Matter of Lai v St. John's Univ. (2017 NY Slip Op 07601)





Matter of Lai v St. John's Univ.


2017 NY Slip Op 07601


Decided on November 1, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 1, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY, JJ.


2015-09540
 (Index No. 15633/14)

[*1]In the Matter of Richard Lai, appellant, 
vSt. John's University, respondent.


Leeds Brown Law, P.C., Carle Place, NY (Rick Ostrove and Brandon Okano of counsel), for appellant.
Garfunkel Wild, P.C., Great Neck, NY (Michael J. Keane, Lauren M. Levine, and Michael J. Keane, Jr., of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of St. John's University dated June 25, 2014, terminating the petitioner's employment, the petitioner appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County (Greco, Jr., J.), dated July 6, 2015, as denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed insofar as appealed from, with costs.
The employment of the petitioner, a tenured professor at St. John's University's Peter J. Tobin College of Business, was terminated following an investigation into complaints of sexual harassment made by a female student. The petitioner subsequently commenced this proceeding to review the determination by St. John's University that the charges of sexual harassment were substantiated, that his conduct violated its policy against sexual harassment and discrimination and created a hostile educational environment, and that termination of his employment was warranted. The Supreme Court denied the petition and dismissed the proceeding.
The Supreme Court properly determined that St. John's University substantially complied with its own rules, guidelines, and disciplinary procedures (see Matter of Fruehwald v Hofstra Univ., 82 AD3d 1233, 1234; see also Tedeschi v Wagner Coll., 49 NY2d 652), and that its determination sustaining the charges against the petitioner and terminating his employment was neither arbitrary and capricious nor an abuse of discretion (see Wander v St. John's University, 147 AD3d 1009; Matter of Tomczak v Board of Educ., Eastchester Union Free Sch. Dist., 144 AD3d 1165, 1166).
The petitioner's remaining contention is without merit.
CHAMBERS, J.P., MILLER, HINDS-RADIX and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court